UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6665



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN MARK PADGETT,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CR-99-457; CA-02-3287-9-8)


Submitted:   November 30, 2004            Decided:   January 3, 2005


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Mark Padgett, Appellant Pro Se. Mary Gordon Baker, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John Mark Padgett, a federal prisoner, seeks to appeal

the district court’s order denying relief on his motion filed under

28 U.S.C. § 2255 (2000).    An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.          28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue for claims

addressed by a district court absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists   would   find   both   that   his   constitutional   claims   are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.           See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Padgett

has not made the requisite showing. Accordingly, we deny Padgett’s

motion for an expanded certificate of appealability* and dismiss

the appeal.   We dispense with oral argument because the facts and




     *
      We note that the district court granted a certificate of
appealability as to the issue of the validity of Padgett’s
conviction in light of Ashcroft v. Free Speech Coalition, 535 U.S.
234 (2002).   Because Padgett failed to raise this issue in his
informal brief, we find that it is now waived on appeal. See 4th
Cir. R. 34(b).

                                  - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -